Order filed January 14, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-01074-CV
                                  ____________

           COX VENTURES, INC. D/B/A MEDIA INK, Appellant

                                       V.

    KNG, L.L.C. D/B/A TEXAS DIRECT BINDERY & LETTERPRESS,
                               Appellee


                 On Appeal from the Co Civil Ct at Law No 1
                           Harris County, Texas
                      Trial Court Cause No. 1002161

                                    ORDER

      This is an appeal from a judgment signed August 30, 2013. A related case
was previously filed in the Court of Appeals for the First District of Texas under
case number 01-12-00879-CV.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-13-01074-CV is transferred to the Court of Appeals for the First
District of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R.
1.5. The Clerk of this Court is directed to transfer all papers filed in the case, and
certify all Orders made, to the Court of Appeals for the First District of Texas.

                                      PER CURIAM